 

Exhibit 10.2

 

PATHMARK STORES, INC.

 

[DATE]

 

Form of Stock Option Grant Notice

 

Dear [NAME]:

 

Pathmark Stores, Inc. (the “Company”), pursuant to the Company’s Amended and
Restated 2000 Non-Employee Directors Equity Plan (the “Plan”), hereby grants to
Participant a Stock Option to purchase the number of shares of Common Stock set
forth below.  This Stock Option is subject to all of the terms and conditions as
set forth herein, in the Plan and in the attached Terms and Conditions.  The
attached Terms and Conditions, together with this Grant Notice, form the Award
Agreement.

 

Participant:

 

[NAME]

Date of Award:

 

[DATE]

Number of Shares of Common Stock Subject to Stock Option:

 

[NUMBER]

Incentive or Nonqualified Stock Option:

 

Nonqualified Stock Option

Exercise Price Per Share:

 

$[FMV]

Expiration Date:

 

[FIFTH ANNIVERSARY OF DATE OF AWARD]

 

Vesting Schedule:

 

Subject to the other terms and conditions of the Plan and the Award Agreement,
the Stock Option will vest and become exercisable as to the number of shares of
Common Stock on the dates indicated below; provided that the Participant
continues to serve as a member of the Board on each such date:

 

(1)   An initial 33% of the shares of Common Stock subject to the Stock Option
on the first anniversary of the Date of Award (or, if earlier, the date of the
annual meeting of the Company’s stockholders that occurs in the first calendar
year following the Date of the Award);

 

(2)   An additional 33% of the shares of Common Stock on the second anniversary
of the Date of Award (or, if earlier, the date of the annual meeting of the
Company’s stockholders that occurs in the second calendar year following the
Date of the Award); and

 

(3)   The remaining unvested shares of Common Stock on the third anniversary of
the Date of Award (or, if earlier, the date of the annual meeting of the
Company’s stockholders that occurs in the third calendar year following the Date
of the Award).

 

 

 

Payment of the Exercise Price:

 

The exercise price of the Stock Option may be paid by the Participant to the
Company (i) by cash or check, (ii) in previously owned shares held by the
Participant for at least six months prior to exercise, or (iii) a combination of
any of (i) and (ii).

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing by signing and dating where
indicated below.

 

 

 

Sincerely,

 

 

 

 

 

[NAME]

 

[TITLE]

 

 

Accepted and Agreed:

 

 

 

[NAME]

 

 

 

Date

 

2

--------------------------------------------------------------------------------


 

PATHMARK STORES, INC. AMENDED AND RESTATED
2000 NON-EMPLOYEE DIRECTORS EQUITY PLAN

STOCK OPTION TERMS AND CONDITIONS

 

Pursuant to the Stock Option Grant Notice (“Grant Notice”) and these Terms and
Conditions, Pathmark Stores, Inc. (the “Company”) has granted you, as of the
“Date of Award” set forth in the Grant Notice, a Stock Option under its Amended
and Restated 2000 Non-Employee Directors Equity Plan (the “Plan”) to purchase
the number of shares of the Company’s Common Stock indicated in the Grant Notice
at the exercise price indicated in the Grant Notice.  The Stock Option is a
Nonqualified Stock Option.

 

The Grant Notice and these Terms and Conditions form the Award Agreement and all
references to the Award Agreement shall be considered to include the Grant
Notice and these Terms and Conditions.  Defined terms not explicitly defined in
the Award Agreement but defined in the Plan shall have the same definitions as
in the Plan.  As used in the Award Agreement, the terms “you” and “your” refer
to the Participant identified in the Grant Notice.

 

The details of your Stock Option are as follows:

 

1.                                      VESTING; ACCELERATED VESTING.  Subject
to the other terms and conditions of the Plan and this Award Agreement, your
Stock Option will vest as provided in the Grant Notice.  Notwithstanding the
preceding sentence, the Stock Option shall be considered fully vested and
exercisable upon the earlier to occur of (a) termination of your service on the
Board by reason of death or Permanent Disability or (b) a Change in Control.

 

2.                                      METHOD OF PAYMENT.  Payment of the
exercise price is due in full upon exercise of all or any part of your Stock
Option.  You may elect to make payment of the exercise price in any manner that
is permitted by the Grant Notice.

 

3.                                      SECURITIES LAW COMPLIANCE.  If you are a
citizen or resident of the United States, then notwithstanding anything to the
contrary contained herein, your Stock Option may not be exercised unless the
shares of Common Stock issuable upon exercise of your Stock Option are then
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”) or, if such shares are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.  The exercise of your Stock Option must also
comply with other applicable laws and regulations governing the Stock Option,
and the Stock Option may not be exercised if the Company determines that the
exercise would not be in material compliance with such laws and regulations.

 

4.                                      TERM.  Subject to the other terms and
conditions of this Award Agreement, the term of your Stock Option commences on
the Date of Award (as set forth in the Grant Notice) and shall expire on the
expiration date indicated in the Grant Notice (the “Expiration Date”).

 

--------------------------------------------------------------------------------


 

5.                                      TERMINATION OF DIRECTORSHIP.  Following
termination of your service on the Board, you (or your estate, personal
representative or beneficiary, as the case may be) shall have the right, subject
to the other terms and conditions of the Plan and this Award Agreement, to
exercise the vested portion of the Stock Option (a) at any time within two years
after the date of termination of service, if such termination was by reason of
death, Permanent Disability or retirement from the Board in accordance with the
retirement policy then in effect for Board members, or (b) in all other cases,
at any time within one year after the date of termination of service, but in no
event after the Expiration Date.

 

6.                                      EXERCISE.  You may exercise your Stock
Option, to the extent vested, in whole or in part during its term by delivering
a written notice of exercise (in a form designated by or otherwise acceptable to
the Company) together with the exercise price to the Secretary of the Company,
or to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then require. 
The Stock Option may be exercised for whole shares of Common Stock only.

 

7.                                      TRANSFERABILITY.  Your Stock Option is
not transferable, except by will or by the laws of descent and distribution or
pursuant to a domestic relations order, and is exercisable during your life only
by you; provided, however, that the Committee may, in its discretion and subject
to such terms and conditions as it shall specify, permit the transfer of an
Award for no consideration to your family members or to one or more trusts or
partnerships established in whole or in part for the benefit of one or more of
such family members (collectively, “Permitted Transferees”). If the Stock Option
is transferred to a Permitted Transferee, it shall be further transferable only
by will or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise your Stock Option.

 

8.                                      STOCK OPTION NOT A SERVICE CONTRACT. 
Your Stock Option is not an employment or service contract, and nothing in your
Stock Option shall be deemed to create in any way whatsoever any obligation on
your part to continue as a director of the Company or of the Company to continue
your directorship.  In addition, nothing in your Stock Option shall obligate the
Company or any of its subsidiaries, their respective shareholders, the Board,
officers or employees to continue any relationship that you might have as a
director, advisor or consultant for the Company or subsidiary.

 

9.                                      WITHHOLDING OBLIGATIONS.  You may
satisfy any applicable tax withholding obligation relating to the exercise or
acquisition of Common Stock under your Stock Option by any of the following
means (in addition to the right of the Company or any of subsidiaries to
withhold from any compensation it paid to you) or by a combination of such
means:  (a) tendering a cash payment; (b) authorizing the Company to withhold
shares from the shares of Common Stock otherwise deliverable to you as a result
of the exercise of your Stock Option; or (c) delivering to the Company owned and
unencumbered shares of Common Stock that you have owned for at least six months
prior to such delivery.

 

2

--------------------------------------------------------------------------------


 

10.                               NOTICES.  Any notices provided for you in your
Stock Option or the Plan shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices sent by the Company to
you, if sent by registered or certified mail and addressed to you at the last
address you provided to the Company.

 

11.                               PLAN DOCUMENT CONTROLS.  Your Stock Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Stock Option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Stock Option and those of the Plan, the provisions of the
Plan shall control.

 

12.                               SECTION 409A.  Your Stock Option is intended
not to provide for a “deferral of compensation” within the meaning of
Section 409A of the Code, and shall be interpreted and administered consistent
with such intent.  If any provision of the Plan or the Award Agreement causes
your Stock Option to be subject to the requirements of Section 409A of the Code,
or could otherwise cause you to be subject to the interest and penalties under
Section 409A of the Code, such provision shall be modified to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the requirements of Section 409A of the Code and,
notwithstanding any provision in the Plan or the Award Agreement to the
contrary, the Committee shall have broad authority to amend the Award Agreement,
without your approval, to the extent necessary or desirable to ensure that an
Award is not subject to interest and penalties under Section 409A of the Code.

 

3

--------------------------------------------------------------------------------

 